Citation Nr: 1629855	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  06-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a local hearing before a Decision Review Officer (DRO) in September 2007; a transcript of that hearing is of record.

The Veteran had also requested a Board hearing, but in October 2008 he stated he no longer wanted a hearing.  Accordingly, the Board will treat his request for hearing as withdrawn.  38 C F R § 20 704(d) (2015).

The Veteran also perfected appeals of additional claims, which consisted of service connection for hearing loss, spina bifida occulta, and colon cancer and nonservice-connected pension.  By way of a July 2007 statement he withdrew the service connection claims and a June 2006 rating decision granted nonservice-connected pension.  As these matters are no longer before the Board, the only remaining issue for consideration is service connection for a low back disorder.

The Board denied service connection for a low back disorder in November 2008.  This decision was appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  Following a July 2009 Joint Motion for Remand (JMR), the Court granted the motion setting aside the decision and remanded the case for development outlined in the JMR.

Thereafter, the Board remanded the matter in December 2009.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Records located in Virtual VA were also reviewed and considered in this decision.


FINDINGS OF FACT

A chronic low back disorder was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran has a current back disorder associated with his military service, including any injury incurred therein.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  
38 USCA §§ 1101, 1110, 1112, 5107 (West 2014), 38 C F R §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See May 2005 MAP-D Development Letter, March 2006 DTA letter, October 2006 /DTA letter correspondence, and September 2007 DRO hearing.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, the Veteran's service treatment and personnel records are associated with the claims file as well as copies of post-service VA and non-VA treatment records.  The transcript of the DRO hearing is associated with the file as are lay statements submitted in support of the Veteran's claim.  The Veteran was provided VA examination in January and May 2006, and a VA medical opinion was obtained in December 2006.  The examinations and opinions are found to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Notably, the VA physicians considered the Veteran's medical history and examination findings, and provided opinions along with supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that the development undertaken as a result of the December 2009 remand substantially complies with the directive.  The Veteran was asked in January 2010 to provide information and releases concerning private chiropractic treatment and employment records that he identified during the DRO hearing.

The June 2016 Informal Hearing Presentation  argues that even though the Veteran was notified that a decision could be made after 30 days, the RO was hasty in continuing its denial in the supplemental statement of the case (SSOC) and in certifying the case to the Board.  His representative also indicated that it was not clear if any action was taken between 2010 and 2016 and that the Veteran had moved, and stated that he was not informed that he could continue to submit evidence in support of his claim.  The representative requested a remand to obtain the private treatment records.  See June 2016 Appellant Brief.

The January 2010 development letter not only notified the Veteran that a decision may be made after thirty days but that he still had up to one year from the date of the letter to submit additional evidence even if a decision was made prior to expiration of the one year period.  See January 2010 VCAA/DTA Letter.  He was also notified in April 2010 at the time when his case was being sent back to the Board that additional evidence could be sent directly to the Board with an explanation as to why it was not sent earlier.  See the April 2010 Notification Letter.  Finally, by way of a March 2016 letter, the Board notified the Veteran that his case was received and that he had up to 90 days from the date of the letter or until a decision was issued to submit additional evidence or argument.  See March 2016 Notification Letter.  This letter was sent to the Veteran's current address. 

The action taken by the AOJ was in accordance with the time period noted in the January 2010 notice letter, so no prejudice is shown.  The Veteran was also offered multiple opportunities to submit the requested information.   As shown, he was notified on 3 separate occasions that he still had time to submit additional evidence or information in support of his claim.  Furthermore, since the Veteran did not provide any additional evidence or an authorization/release after the January 2010 notice letter, no further action was necessary from 2010 to 2016.  The April 2010 VA Form 646 even indicates the Veteran was resting his appeal and that no further argument would be offered.  See April 2010 VA 646 Statement of Accredited Representative in Appealed Case.

The record suggests the Veteran provided notification of a change of address in May 2012, as this appears to be when the address was updated in the Corporate Award and Rating Data in VA's computer system.  Since the record also shows that checks in March and April 2012 were returned as undeliverable due to a bad address, it appears the Veteran moved to his new address sometime between February and March 2012.  See May 4, 2012 Financial Action document in Virtual VA.  Records in VBMS show that the notice letters sent in January and April 2010 were sent to the Veteran's previous address and the March 2016 letter was sent to his current address.  There is no reason to believe the Veteran did not receive any of the notices in January 2010, April 2010, or March 2016 that informed him he could still submit evidence.  Moreover, the Veteran was put on notice in the July 2009 that he needed to provide the appropriate releases for the private chiropractic and employment records since this was essentially the basis of the JMR.  In light of the above, the Board finds remanding the matter to give the Veteran additional time to respond to the request for releases would result in unnecessary delay, particularly since he has already had 6 years in which to do so.

All necessary notice and development has been accomplished, and appellate review may proceed.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran contends his current back disorder is related to his military service.  On VA examinations in January and June 2006, he reported an onset of low back pain in the 1960s while in Vietnam.  He reported that his back injury was due to repetitive and lifting of ammunition while working in artillery and that he was treated twice during service, but that his complaints were not taken seriously.  See January 2006 and June 2006 VA examinations.

He testified that while in service he lifted rounds of 105 and 155 ammunition during training and that when he went to Vietnam he was a cannoneer, which involved lifting 15 to 20 pounds of ammunition.  There was a lot of repetitive lifting that sometimes involved lifting a whole case of ammunition that could weight 45 to 50 pounds.  The Veteran stated that after service he did various types of work that included light to heavy work and that his back continued to bother him.  See pages 3 and 4 of Hearing Testimony.  

The Veteran also testified to have a preexisting back problem due to an injury in 1963.  See page 11 of Hearing Testimony.  This raises the issue of a preexisting back injury.  

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 111; 38 C.F.R. § 3.304(b).

The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))); see also 38 U.S.C.A. § 1111 (West 2014).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

The Board finds that in this case the presumption of soundness attaches since a back disorder was not noted on the August 1966 pre-induction examination.  See pages 11 and 12 of STR - Medical.  

The first step to rebut this presumption is finding there is clear and unmistakable evidence that his back problem preexisted service.  Evidence of this nature does not exist.  The Veteran's August 1966 pre-induction medical history report shows he reported no prior arthritis, or bone, joint, or other deformity.  He did report having a sprained back in 1963, but he stated he was "ok now".  As a layperson, the Veteran is competent to describe symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

As noted, the associated medical examination was negative for any abnormal findings of the spine.  He was found fit for military service.  See pages 9 to 12 of STR - Medical.  The Veteran's medical history did not indicate any ongoing back problems.  While the Veteran reported a single incident of back strain, this occurred 4 years prior to entering service and he reported that his back was currently in good condition.  In light of the physical findings showing no abnormality of the spine and the Veteran's own statements that indicated his back was fine when he enlisted, the presumption of soundness is not rebutted since there is no clear and unmistakable evidence of a preexisting back disorder.  It is unnecessary therefore to proceed to the second step to rebut the presumption of soundness.

The Board's focus now must turn to whether a low back disorder was incurred in service.

The Veteran's service treatment records do show he had back complaints.  He was first seen in mid-August 1968 for complaints of low back pain.  He was given a prescription and placed on light duty.  Records 10 days later indicate X-rays were negative except for a finding of spina bifida occulta at S1.  He was seen again later that month regarding his back injury and it noted that he now had muscle spasms.  He was referred to physical therapy for heat therapy.   See pages 5 to 7 of STR - Medical.  This evidence satisfies the element of an in-service event needed to establish service connection.  

The Board notes at this time that the current appeal does not include consideration of whether the Veteran's spina bifida occulta was caused or aggravated by service since this was a separate claim adjudicated by the RO, appealed, and then withdrawn by the Veteran.  See January 2007 Rating Decision - Narrative, February 2007 Notice of Disagreement, April 2007 Statement of the Case and VA 9, and July 2007 Third Party Correspondence.

There is ample evidence to establish a current back disorder based on the diagnoses of the January 2006 VA examination that included mechanical back syndrome and X-ray evidence of degenerative osteoarthritis.  See January 2006 VA Examination.  

What the evidence lacks, which essentially is the basis for the denial of the claim, is nexus evidence linking the current disorder to military service.  A nexus may be established on a presumptive basis, absent rebuttable evidence, if the claimed disability is a chronic disease, such as arthritis, and manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lastly, this requirement is met with evidence directly linking the claimed disability to service.

Of the available records the earliest evidence of arthritis is in 2004, which is more than 35 years after service.  Consequently, service connection on a presumptive basis as a chronic disease under 38 C.F.R. § 3.309 is not warranted.

The Veteran has stated his back pain has been present since service and he is competent to say so.  See Layno, supra.  However, the Board must also assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

In determining whether lay evidence is credible, the Board may consider factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of these other factors and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

The Board has considered his statements in light of the other evidence of record and finds that it is not credible he had continuing symptomatology since service.  Even though there was only approximately 4 months left in the Veteran's service after his initial back complaints were reported in August 1968, the Board does not find it credible that he would not report any continuing symptoms or a lack of improvement in his back particularly since he sought treatment for other ailments during this period.  See November and December 1968 records noting mild diarrhea, hemorrhoids, and cold symptoms on pages 5, 6, and 31 of STR - Medical.  The December 1968 separation examination is also silent for any low back complaints and he signed a statement days after the examination affirming there was no change in his medical condition.  See page 31 of STR - Medical.  

The Veteran has also had some inconsistency in his reported history.  In December 2004, when the Veteran was transferring his medical care to VA he reported having a 30 year history of intermittent back pain, which establishes an onset somewhere in the mid 1970's.  See pages 14 and 17 of MTR-GT received May 2005.

On January 2006 VA examination, the Veteran initially reported an onset of low back pain in the 1970's, but then changed his statement to the 1960's when he was in Vietnam.  Regarding post-service treatment, the Veteran also reported receiving chiropractic treatment 10 years earlier after an injury at work, but then later denied having any work related injury or other injury.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Id., at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

In the present case, not only is there an absence of contemporaneous evidence of a low back problem continuing after August 1968, but there are also subsequent service treatment records that include examination and history reports where any current back complaints should be reported but were not, an absence of abnormal findings or separation examination, an affirmation of no change in his health after his separation examination, and an inconsistency in his history, all of which diminishes the credibility of his statements of continuing symptoms.  

While there is little doubt he had a history of low back problems that predated 2004, as evidenced by reports of prior chiropractic treatment, the Board finds that it is not credible these problems date as far back as the Veteran's military service.  The inconsistencies in his statements and the overall evidence suggest that his recollection of the duration of his symptoms may have been affected by the decades that have elapsed since service.  Unfortunately, the Veteran did not make available private treatment records that preceded his VA treatment, which would have provided a more complete history of his back problems.  

Based on the available records, there is no credible evidence of continuity of symptomatology to establish service connection under 38 C.F.R. § 3.303(b).

There is also no probative evidence that directly links the Veteran's current low back disorder to service.  

On January 2006 VA examination, the Veteran initially reported an onset of low back pain in the 1970's but then corrected his statement to 1960's when he was in Vietnam.  Regarding post-service treatment, the Veteran also reported receiving chiropractic treatment 10 years earlier after an injury at work, but then later denied having any work related injury or other injury.

The clinician noted the Veteran's service treatment records that included X-rays that revealed spina bifida, a congenital condition, but no other abnormality.  The records also showed he was seen twice in 1968 for back pain and that his separation examination in December 1968 was negative for any complaints of findings related to the back.  The diagnosis was mechanical back syndrome and spina bifida occulta at S1 that was a congenital condition.  X-rays revealed degenerative osteoarthritis of the lumbar spine, unchanged since December 2004.

The physician opined that it was less likely than not that the Veteran's back condition was due to or the result of injury sustained in service and noted the Veteran's separation examination was negative for any complaints or findings and there was also a brief post-service back injury at work.  There was no evidence in his records that the Veteran had a continuous back problem since separation from service.  See January 2006 VA Examination.  

In December 2006, a supplemental opinion was obtained regarding a possible relationship between the Veteran's current back disorder and his spina bifida.  The physician stated that the Veteran's spina bifida occulta is simply an X-ray finding and is not a disease or medical condition; it is an asymptomatic condition with no progression and is unlikely to be in any way related to the Veteran's current back problems.  See Medical Treatment Record - Government Facility received January 2007.

The Court has held that "[t]here is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.") Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).

The opinions offered in 2006 are adequate since they considered the Veteran's history and were supported by a rationale that sufficiently explained the reasoning.  There is no other probative evidence of record that contradicts these opinions.


The Board notes that the May 2006 VA examiner obtained a history from the Veteran and diagnosed traumatic injury of the lumbosacral spine with chronic strain, but this has no probative value in terms of linking the disorder to service.  Merely diagnosing traumatic arthritis by no mean links the disorder to service since the examiner did not identify the origin of the trauma occurred during service.  There is nothing in the examination report that would lead one to the conclusion that it was the examiner's intent relate the diagnosis to service.  

While the Veteran believes his current low back disorder is related to service, his unsubstantiated lay opinion is less probative than the VA examiner's unfavorable opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  

For the foregoing reasons, the Board finds that the Veteran's current back disorders are not related to his military service.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, so the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


